Order, so far as appealed from, modified on the law by striking out the name of Truman P. Handy, Jr., and changing “ one-fourth” to “one-third” in the second, third (c) and fourth (d) decretal clauses thereof, and as so modified affirmed, without costs of this appeal to any party. Memorandum: We construe the agreement as one setting up a trust for the *844benefit of Olia D. Handy, the wife of Truman P. Handy, and for the benefit, only, of the children born of Olia D. Handy and Truman P. Handy. The trust was “ for the benefit of Olia D. Handy the wife of Truman P. Handy, and for the benefit of the children born of her and said Truman P. Handy.” This trust was created in 1894. It seems inconceivable that the settlor, at the time of the creation of the trust, should have had the intention that there would be any other beneficiary of the trust than the children born of the union of Olia and her husband. All concur; MeCurn, J., not voting. (The parts of the order appealed from construe a trust agreement.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ.